Case 7:19-cv-11823-PMH Document18 Filed 07/17/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ERIC TOLLIVER,

Plaintiff, ORDER OF SERVICE

-against-

LIEUTENANT JORDAN; C.O. DEPALO; C.O. 19-CV-11823 (PMH)
E. BONNELL; JOHN DOE #1; JANE DOE #1;
JOHN DOE #2; JANE DOE #2,

Defendants.

 

 

PHILIP M. HALPERN, United States District Judge:

Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this pre se action
under 42 U.S.C. § 1983, alleging that Defendants transferred him to a new facility in retaliation
for filing grievances. Plaintiff sues three correction officers at Sullivan County Correctional
Facility; he also sues two Movement and Control officers at the New York State Department of
Corrections and Community Supervision (“DOCCS”), previously named as John/Jane Doe
Defendants, but who have since been identified by the Office of the Attorney General in response
to this Court’s Valentin Order dated May 6, 2020. (Docs. 12, 16). Plaintiff filed an Amended
Complaint which now names the previous John/Jane Defendants as Defendants Gabriela Vega and
Richard Houck. (Doc. 17).

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d
Cir, 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process
... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if
the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that the summonses and complaint be served within 90 days of the
Case 7:19-cv-11823-PMH Document 18 Filed 07/17/20 Page 2 of 4

date the complaint is filed, Plaintiff is proceeding IFP and could not have served the summonses
and Amended Complaint until the Court reviewed the pleading and ordered that summonses be
issued. The Court therefore extends the time to serve until 90 days after the date the summonses
are issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule 4{m).”).

To allow Plaintiff to effect service on Defendants Gabriela Vega and Richard Houck
through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals
Service Process Receipt and Return form (“USM-285 form”) for these defendants. The Clerk of
Court is further instructed to issue summonses and deliver to the Marshals Service all the
paperwork necessary for the Marshals Service to effect service upon these defendants.

Plaintiff must notify the Court in writing ifhis address changes, and the Court may dismiss
the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff.

The Clerk of Court is further instructed to complete the USM-285 forms with the addresses
for Gabriela Vega and Richard Houck and deliver to the U.S. Marshals Service all documents
necessary to effect service.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf Coppedge

2
Case 7:19-cv-11823-PMH Document 18 Filed 07/17/20 Page 3 of 4

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED:

Dated: New York, New York

July 16, 2020 Qua

PHILIP M. HALPERN
United States District Judge
Case 7:19-cv-11823-PMH Document 18 Filed 07/17/20 Page 4 of 4

DEFENDANTS AND SERVICE ADDRESSES

Gabriela Vega

New York State Department of Corrections and Community Supervision
Harriman State Campus - Building 2

1220 Washington Avenue, Albany, NY 12226-2050

Richard Houck
New York State Department of Corrections and Community Supervision

Harriman State Campus - Building 2
1220 Washington Avenue, Albany, NY 12226-2050
